ECLIPSYS CORPORATION

Nonstatutory Stock Option Agreement

1. Grant of Option.

This agreement evidences the grant by Eclipsys Corporation, a Delaware
corporation (the “Company”), on May 30, 2005 (the “Grant Date”) to Brian W.
Copple (the “Participant”), of an option to purchase, in whole or in part, on
the terms provided herein, a total of 90,000 shares (the “Shares”) of common
stock, $.01 par value per share, of the Company (“Common Stock”) at $13.60 per
Share. Unless earlier terminated pursuant to this Agreement, this option shall
expire at 5:00 p.m., Eastern time, on May 30, 2015 (the “Final Exercise Date”).

It is intended that the option evidenced by this agreement shall not be an
incentive stock option as defined in Section 422 of the Internal Revenue Code of
1986, as amended, and any regulations promulgated thereunder (the “Code”).
Except as otherwise indicated by the context, the term “Participant”, as used in
this option, shall be deemed to include any person who acquires the right to
exercise this option validly under its terms.

This option is granted pursuant to the Company’s Amended and Restated 2000 Stock
Incentive Plan, as amended (the “Plan”). Determinations made and definitions
used in connection with this option by reference to the provisions of the Plan
shall be governed by the Plan as it exists on this date.

2. Vesting Schedule.

This option will become exercisable (“vest”) as to 20% of the original number of
Shares on May 30, 2006 and as to an additional 1.667% of the original number of
Shares at the end of each successive one-month period following May 30, 2006
until the fifth anniversary of the Grant Date. For purposes of this definition,
a “one-month period” shall be deemed to be the monthly period ending on the 30th
day (or the last day of February) of each consecutive calendar month.

The right of exercise shall be cumulative so that to the extent the option is
not exercised in any period to the maximum extent permissible it shall continue
to be exercisable, in whole or in part, with respect to all Shares for which it
is vested until the earlier of the Final Exercise Date or the termination of
this option under Section 3 hereof. Notwithstanding the foregoing, (i) in the
event the employment of the Participant is terminated under circumstances
described in Section 6(a) of the Employment Agreement to be entered into between
the Company and the Participant (the “Employment Agreement”), the vested portion
of this option shall be determined as if such employment termination occurred
one year later and (ii) in the event the employment of the Participant is
terminated under circumstances described in Section 6(d) of the Employment
Agreement, this option shall become immediately exercisable in full.

3. Exercise of Option.

(a) Form of Exercise. Each election to exercise this option shall be in writing,
signed by the Participant in substantially the form attached hereto as
Exhibit A, and received by the Company at its principal office, accompanied by
this agreement, and payment in full. Shares of Common Stock purchased upon the
exercise of the option evidenced by this Agreement shall be paid for as follows:

(1) in cash or by check, payable to the order of the Company;

(2) by (i) delivery of an irrevocable and unconditional undertaking by a
creditworthy broker to deliver promptly to the Company sufficient funds to pay
the exercise price and any required tax withholding or (ii) delivery by the
Participant to the Company of a copy of irrevocable and unconditional
instructions to a creditworthy broker to deliver promptly to the Company cash or
a check sufficient to pay the exercise price and any required tax withholding;

(3) when the Common Stock is registered under the Securities Exchange Act of
1934 (the “Exchange Act”), by delivery of shares of Common Stock owned by the
Participant valued at their fair market value (“Fair Market Value”) as
determined by (or in a manner approved by) the Company’s Board of Directors (the
“Board”), provided (i) such method of payment is then permitted under applicable
law, (ii) such Common Stock, if acquired directly from the Company, was owned by
the Participant for such minimum period of time, if any, as may be established
by the Board in its discretion and (iii) such Common Stock is not subject to any
repurchase, forfeiture, unfulfilled vesting or other similar requirements;

(4) to the extent permitted by applicable law and by the Board, by (i) delivery
of a promissory note of the Participant to the Company on terms determined by
the Board, or (ii) payment of such other lawful consideration as the Board may
determine; or

(5) by any combination of the above permitted forms of payment.

The Participant may purchase less than the number of shares covered hereby,
provided that no partial exercise of this option may be for any fractional
share.

(b) Continuous Relationship with the Company Required. Except as otherwise
provided in this Section 3, this option may not be exercised unless the
Participant, at the time he or she exercises this option, is, and has been at
all times since the Grant Date, an employee, officer or director of, or
consultant or advisor to, the Company or any other entity the employees,
officers, directors, consultants, or advisors of which are eligible to receive
option grants under the Plan (an “Eligible Participant”).

(c) Termination of Relationship with the Company. If the Participant ceases to
be an Eligible Participant for any reason, then, except as provided in
paragraphs (d) and (e) below, the right to exercise this option shall terminate
three months after such cessation (but in no event after the Final Exercise
Date), provided that this option shall be exercisable only to the extent that
the Participant was entitled to exercise this option on the date of such
cessation, including any additional vesting as a result of the termination of
the Participant’s employment. Notwithstanding the foregoing, if the Participant,
prior to the Final Exercise Date, violates the non-competition or
confidentiality provisions of any employment contract, confidentiality and
nondisclosure agreement or other agreement between the Participant and the
Company, the right to exercise this option shall terminate immediately upon
written notice to the Participant from the Company describing such violation;
provided however, that the Participant’s right to exercise this option shall not
terminate pursuant to this sentence if the Participant has cured any such
violation within 30 days after such written notice; provided further however,
that the Participant shall not have the right to exercise this option during the
period between the date of cure by the Participant.

(d) Exercise Period Upon Death or Disability. If the Participant dies or is
terminated as a result of a Disability (as defined in the Employment Agreement)
prior to the Final Exercise Date while he or she is an Eligible Participant and
the Company has not terminated such relationship for Cause (as defined in the
Employment Agreement), this option shall be exercisable, within the period of
one year following the date of death or such termination of the Participant, by
the Participant (or in the case of death by an authorized transferee), provided
that this option shall be exercisable only to the extent that this option was
exercisable by the Participant on the date of his or her death or such
termination, and further provided that this option shall not be exercisable
after the Final Exercise Date.

4. Agreement in Connection with Public Offering.

The Participant agrees, in connection with an underwritten public offering of
the Company’s securities pursuant to a registration statement under the
Securities Act, (i) not to sell, make short sale of, loan, grant any options for
the purchase of, or otherwise dispose of any shares of Common Stock held by the
Participant (other than those shares included in the offering) without the prior
written consent of the Company or the underwriters managing such initial
underwritten public offering of the Company’s securities for a period of 90 days
from the effective date of such registration statement, and (ii) to execute any
agreement reflecting clause (i) above as may be requested by the Company or the
managing underwriters at the time of such offering to support the marketing of
the offering; provided that this section will only apply if all continuing
officers and directors of the Company are also subject to the similar lock-up;
and provided further that this section will not prevent sales pursuant to a
10b5-1 plan established by the Participant prior to notice of a lock-up required
under this section being delivered to the Participant.

5. Withholding.

No Shares will be issued pursuant to the exercise of this option unless and
until the Participant pays to the Company, or makes provision satisfactory to
the Company for payment of, any federal, state or local withholding taxes
required by law to be withheld in respect of this option.

6. Transferability of Option.

This option may not be sold, assigned, transferred, pledged or otherwise
encumbered by the Participant, either voluntarily or by operation of law, except
by will or the laws of descent and distribution, and, during the lifetime of the
Participant, this option shall be exercisable only by the Participant; except
that the Participant may make a gratuitous transfer of this option to or for the
benefit of any immediate family member, family trust or family partnership
established solely for the benefit of the Participant and/or an immediate family
member thereof; provided that, with respect to such proposed transferee, the
Company would be eligible to use a Form S-8 for the registration of the sale of
the Shares under the Securities Act of 1933, as amended; and provided further
that such transferee shall, as a condition to such transfer, deliver to the
Company a written instrument confirming that such transferee shall be bound by
all of the terms and conditions of this option .

7. Capital Changes and Business Successions.

It is the purpose of this option to encourage the Participant to work for the
best interests of the Company and its stockholders. Since, for example, that
might require the issuance of a stock dividend or a merger with another
corporation, the purpose of this option would not be served if such a stock
dividend, merger or similar occurrence would cause the Participant’s rights
hereunder to be diluted or terminated and thus be contrary to the Participant’s
interest. The Plan contains extensive provisions designed to preserve options at
full value in a number of contingencies. Therefore, provisions in the Plan for
adjustment with respect to stock subject to options and the related provisions
with respect to successors to the business of the Company are hereby made
applicable hereunder and are incorporated herein by reference, but such
provisions will not supersede the provisions of Section 2 hereof, providing for
vesting of this option.

IN WITNESS WHEREOF, the Company has caused this option to be executed under its
corporate seal by its duly authorized officer. This option shall take effect as
a sealed instrument.

                                 
ECLIPSYS CORPORATION
                                Dated: May 30, 2005   By:
____________________________________
               
 
          Name:
            —  
 
          Title:   ____________________________


The undersigned hereby accepts the foregoing option and agrees to the terms and
conditions thereof.

 
 
PARTICIPANT:
 
     
Brian W. Copple
 
Address:

1

EXHIBIT A

NOTICE OF STOCK OPTION EXERCISE

Date:      

Eclipsys Corporation
1750 Clint Moore Road
Boca Raton, Florida 33487

Attention: Treasurer

Dear Sir or Madam:

I am the holder of a Nonstatutory Stock Option granted to me on      , 2005 for
the purchase of 90,000 shares of Common Stock of the Company at a purchase price
of $    per share.

I hereby exercise my option to purchase      shares of Common Stock (the
“Shares”), for which I have enclosed      in the amount of      . Please
register my stock certificate as follows:

         
Name(s):
    —  
 
    —  
Address:
    —  
 
    —  
Social Security # / Tax I.D. #:
    —  

 
 
Very truly yours,
 
     
 
(Signature)
 

2